DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 01 July 2020 and 12 May 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase et al. (US 2015/0364681) (hereinafter, “Murase”).
Re: independent claim 1, Murase discloses in fig. 15 a resistive random access memory, comprising: a stacked structure, disposed on the substrate, wherein the stacked structure comprises: 5a bottom electrode (107), disposed on the substrate; a top electrode (109), disposed on the bottom electrode; and a resistance-switching layer (108x), disposed between the bottom electrode and the top electrode; and a bit line structure (115/116), covering a top surface of the stacked structure and covering a 10portion of a sidewall of the stacked structure, wherein the bit line structure is electrically connected to the stacked structure (fig. 15).
Re: claim 2, Murase discloses in fig. 15 the resistive random access memory of claim 1, wherein the bit line (115/116) structure covers a portion of a sidewall of the top electrode (109), and the bit line structure is in direct contact with the top electrode (fig. 3A).
Re: claim 3, Murase discloses in fig. 15 the resistive random access memory of claim 1, wherein a via is not provided between the bit line structure (115/116) and the top electrode (109) (fig. 3A).
Re: claim 4, Murase discloses in fig. 15 the resistive random access memory of claim 1, wherein a bottom surface of the bit line structure (115/116) is higher than a bottom surface of the top electrode (109).
Re: claim 5, Murase discloses in fig. 15 the resistive random access memory of claim 1, further comprising an 20encapsulating layer (112), disposed on the sidewall of the stacked structure, wherein the encapsulating layer is sandwiched between the bit line structure (115/116) and the substrate, and the encapsulating layer covers another portion of the sidewall of the stacked structure (fig. 15).
Re: claim 6, Murase discloses in fig. 15 the resistive random access memory of claim 5, wherein the stacked structure further comprises an oxygen exchanging layer (108y) disposed between the resistance-switching layer (108x) and the top electrode (109).
Re: claim 8, Murase discloses in fig. 15 the resistive random access memory of claim 5, wherein the substrate comprises a first region (including 112) and a second region (including 113) located on two sides of the first region, and the encapsulating layer is located only on the first region (encapsulating layer 112 is only located below bit line 115/116, i.e. a first region).
Re: claim 9, Murase discloses in fig. 15 the resistive random access memory of claim 8, wherein the bit line structure (115/116) extends on the first region (above 112) and the second region (including 113), and an extending direction of the bit line 10structure is perpendicular to a stacking direction of the stacked structure.

Allowable Subject Matter
Claims 10-19 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the claimed limitations in combination namely, as recited in clam 7, the resistive random access memory of claim 6, wherein a top surface of the encapsulating layer is higher than a top surface of the oxygen exchanging layer, and the top surface of the encapsulating layer and a bottom surface of the bit line structure are substantially coplanar; and as recited in independent claim 10, a method of manufacturing a resistive random access memory, comprising: forming a stacked structure on a substrate, wherein the stacked structure comprises a bottom electrode, a resistance-switching layer and a top electrode formed in that sequence; forming an insulation layer on the substrate, the insulation layer having an opening; 15forming a dielectric material in the opening; removing a portion of the insulation layer and the dielectric material to form a trench on the stacked structure, wherein the trench exposes a top surface of the stacked structure and a portion of a sidewall of the stacked structure; and forming a bit line structure in the trench, wherein the bit line structure is electrically 20connected to the stacked structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Himeno et al. US 2013/0112935 teach in figs. 22 and 24 a second line covering a top surface and a sidewall of a stacked structure.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/8/2022